456
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Following amendment to the claims on 11/19/2021, claims 1-3, 6-16, and 19-22 are pending.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant arguments (pg. 7) focus on the application of prior art reference Menon (US20170165481A1) to matter originally presented in claims 4 and 5, which has now been incorporated into claim 1. Applicant argues the Menon reference reads on claim language reciting “a neurostimulation system that uses both the EMG pattern and the neural activity to determine the gait cycle, which is then used for comparison with pre-set gait cycle data to determine the presence of abnormal motor movement in the subject”. Applicant argues that the claim has been limited to require both EMG and neuronal signals to create a gait cycle and Menon only teaches using one of these signals. Examiner considers that the alternate embodiments of Menon [0025] [0026] disclose using either signal as a measure of motor function and that it would be a simple combination of elements to one of ordinary skill to make use of both of these measures to account for gait activity with greater detail from the combined measures. Further, examiner notes that base references Rezai (US20080208284A1, para [0044]), Machado (US20130338726A1, para [0031] [0032]) and DiLorenzo teach using both EMG and neuronal (EEG or implanted sensor) signals for their determination of stimulus application; thus, one of ordinary skill would recognize potential benefits of including both EMG and neuronal signals to improve gait modulation.  Applicant also asserts that this claim recitation overcomes Menon based on Menon “teaching stimulating an individual suffering from a movement-impairing episode, such as freezing of determine the gait cycle, which is then used for comparison with pre-set gait cycle data to determine the presence of abnormal motor movement in the subject”. Examiner considers that when reading the claim language of determining a “gait cycle”, Menon teaches wherein the system detects “a movement impairing episode, such as freezing of gait”; here examiner considers that gait comprises “a manner of walking or moving on foot (Meriam Webster Dictionary)” and thus by detecting a freezing of gait the interruption of a “gait cycle” is inherently being taught. Further, Menon suggests detecting a movement-impairment episode by making use of classifying algorithms on previously collected data and then compare it with present data to determine a movement impairment [0027]-[0030] (comparing data to a “pre-set gait cycle data”), the use of such techniques that classify previous data sets of movement and then compare to a current data set indicates that the system supports detecting full “cycles” of gait/walking data and predicts a presence of abnormal motor movement/freezing of gait by comparison of the preset to current data sets. 
	By this argument, claim 1 remains rejected in view of Rezai in view of Menon and Machado in view of Menon. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-11, 13, 14, 16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai (US 20080208284 A1) in view of Menon (US20170165481A1).
	Regarding claims 1 and 11, Rezai teaches a system for neuromodulation (title) comprising: a neural stimulating electrode arranged to be implanted in a deep cerebellar nuclei of the subject for detecting neuronal activity of the subject during the gait movement of the subject and for providing a stimulation signal to the deep cerebellar nuclei [0016][0018][0020]-[0022] (a sensed signal input may be collected from the deep cerebellar nuclei while doing a task like walking/gait monitoring and an output waveform may be sent to this electrode to stimulate the deep cerebellar nuclei); an electromyographic (EMG) electrode/sensor for detecting an EMG signal generated in a muscle of a subject during a gait movement of the subject [0043] (sensor may be a sensor/electrode for sensing electrical activity in the musculoskeletal system, and measurements may take place when a task like walking is occurring [0018]) in communication with a controller/acquisition unit [0044] [0052] which receives the sensor data and may modulate the stimulator based on when the muscle information is abnormal [0015] [0024] [0028]-[0030] (sensor may sense activity such as gait info or body limb movement and use this to modulate stimulation parameters). 
	Further, Rezai teaches a system to record neuronal activity during patient movement/gait activity but does not describe using this function for generating a gait cycle measurement and comparing the gait cycle to a pre-set gait cycle to indicate abnormal motor movement.	

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neurostimulation Rezai with the gait pattern analysis of Menon because the technique of Menon allows for a system to “detect neuromuscular electrical stimulation originating from the brain that predicts the onset of a movement-impairing episode” [0025], which would be useful for quickly terminating an event that disrupts a patients gait pattern. Further, examiner notes that this modification comprises a use of a known technique (detecting abnormalities in a gait cycle) to improve similar devices (neurostimulators) in the same way (the system of Rezai could make use of detecting gait abnormalities/freezing to detect when stimulation is appropriate).
	Regarding claims 3 and 16, Rezai in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Further, Rezai teaches wherein a neuronal 
	Regarding claims 6 and 19, Rezai in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Further, Rezai teaches where the sensing system/ data acquisition communicates with the stimulation system and processor through wireless communication [0044].
	Regarding claims 7 and 20, Rezai in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Further, Rezai teaches a pulse generator/stimulus generator that delivers stimulation via an electrode based on a signal received from a controller [0053].
	Regarding claims 8, 9, 13 and 14, Rezai in view of Menon teaches the method of claims 1 and 11. Further, Rezai teaches wherein the neurostimulation is directed to treat a patient’s ataxia or spinocerebellar ataxia [0028]-[0029]. 
	Regarding claims 10 and 21, Rezai in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Further, Rezai teaches a system that senses physiologic feedback such as limb movement or muscle electrical activity [0043] and the controller may use this feedback signal to initiate and adjust (adjusting could be ending) the neural stimulation delivered by the electrode [0044].
	Regarding claim 22, Rezai in view of Menon teaches a neurostimulation system substantially as claimed for the system of claim 11. Further, Rezai teaches a system further comprising implanting the EMG electrode in the subject [0043] (Rezai provides that a sensor component may be place inside the skeletal muscular system to measure electric potentials).
.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rezai (US20080208284A1) in view of Menon (US2017/0165481A1) as applied to claims 1 and 11 above, and further in view of Kent (US 20160121110 A1).
	Regarding claims 2 and 15, Rezai teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Rezai teaches a system using a processor to perform neurostimulation [0034] [0092] but does not teach a system including a field programmable gate array.
	Kent teaches a neurostimulation system wherein the processor includes a field-programmable gate array. [0031]
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rezai to make use of a field programmable gate array as a processor, as described by Kent, because it is well known that this type of circuit is capable of executing the necessary functions described [0031] and a FPGA is a suitable alternative that can serves as an equivalent to the processor of Rezai. Examiner notes that this modification comprises a simple substitution of one known element (processor of Rezai) for another (FPGA of Kent) to obtain predictable results (the FPGA can be configured to control the system like the processor of Rezai).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rezai (US20080208284A1) and Menon (US2017/0165481A1), further in view of DiLorenzo (US2007/0162086A1).
	Regarding claim 12, Rezai in view of Menon teaches the method of claim 11. Rezai does not teach wherein the EMG electrode is implanted in the tibialis anterior or the gastrocnemius muscle. 	DiLorenzo teaches a system with a sensing EMG electrode implanted in the calf (gastrocnemius) /leg (tibialis anterior) muscles [0203].
.
Claims 1, 3, 8, 9, 11, 13, 14, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Machado (US 20130338726 A1) in view of Menon (US2017/0165481A1).
	Regarding claims 1 and 11, Machado teaches a system for neuromodulation (title) comprising: a neural stimulating electrode arranged to be implanted in a deep cerebellar nuclei of the subject for detecting neuronal activity of the subject during the gait movement of the subject and for providing a stimulation signal to the deep cerebellar nuclei [0018]-[0024] (a sensed signal input may be collected from the deep cerebellar nuclei while doing a task like walking/gait monitoring and an output waveform may be sent to this electrode to stimulate the deep cerebellar nuclei); an EMG electrode for detecting muscle electrical activity [0031] (sensor may be a sensor for sensing electrical activity (EMG) in the musculoskeletal system) in communication with a controller/acquisition unit [0019] which receives the sensor data and sensed activity can then trigger stimulation at a target site [0031] (sensor may sense activity such as gait info or body limb movement and use this to modulate stimulation parameters, particularly when activity is in a diseased state [0015]). 
	Further, Machado teaches a system to record neuronal activity during patient movement/gait activity but does not describe using this function for generating a gait cycle measurement and comparing the gait cycle to a pre-set gait cycle to indicate abnormal motor movement.	

	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neurostimulation of Machado with the gait pattern analysis of Menon because the technique of Menon allows for a system to “detect neuromuscular electrical stimulation originating from the brain that predicts the onset of a movement-impairing episode” [0025], which would be useful for quickly terminating an event that disrupts a patients gait pattern. Further, examiner notes that this modification comprises a use of a known technique (detecting abnormalities in a gait cycle) to improve similar devices (neurostimulators) in the same way (the system of Rezai could make use of detecting gait abnormalities/freezing to detect when stimulation is appropriate).
	Regarding claims 3 and 16, Machado in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Further, Machado teaches wherein a 
	Regarding claims 8, 9, 13 and 14, Machado in view of Menon teaches the method of claims 1 and 11. Further, Machado teaches wherein the neurostimulation is directed to treat a patient’s ataxia or spinocerebellar ataxia [0036]- [0037].
	Regarding claim 22, Machado in view of Menon teaches the method of claim 11. Further, Machado teaches a system further comprising implanting the EMG electrode in the subject [0019]- [0021] [0031] (a sensor/electrode may gather an input waveform from various locations including skeletal muscles where the sensor may gather this signal from the site within the body [0021]).
	Regarding claim 23, Machado in view of Menon teaches the method of claim 11. Further, Machado teaches a system further comprising implanting the neural electrode in the deep cerebellar nuclei of the subject [0011] [0020]-0022].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Machado (US20130338726A1) in view Menon (US2017/0165481A1), in further view of DiLorenzo (US2007/0162086A1).
	Regarding claim 12, Machado teaches the method of claim 11. Machado does not teach wherein the EMG electrode is implanted in the tibialis anterior or the gastrocnemius muscle. 
	DiLorenzo teaches a system with a sensing EMG electrode implanted in the calf (gastrocnemius) / leg (tibialis anterior) muscles [0203].
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the neurostimulation of Machado with the EMG electrode in the leg muscles of DiLorenzo because this location may allow for detection of tremors in the leg [0203] which may be useful in treating motor disease. Examiner notes this modification comprises a use of a known technique (sensing with an EMG .
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Machado (US 20130338726 A1) in view of Menon (US2017/0165481A1) as applied to claims 1 and 11 above, and further in view of Kent (US 20160121110 A1).
	Regarding claims 2 and 15, Machado teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Machado does not teach a system including a field programmable gate array.
	Kent teaches a neurostimulation system wherein the processor includes a field-programmable gate array. [0031]
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Machado to make use of a field programmable gate array as a processor, as described by Kent, because it is well known that this type of circuit is capable of executing the necessary functions described by the controller of Machado and a FPGA is a suitable alternative that can serves as an equivalent to the processor of Machado. Examiner notes that this modification comprises a simple substitution of one known element (controller of Machado) for another (FPGA of Kent) to obtain predictable results (the FPGA can be configured to control the system like the controller of Machado).
Claims 6, 7, 10, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Machado (US 20130338726 A1) in view of Menon (US2017/0165481A1) as applied to claims 1 and 11 above, and further in view of Rezai (US 20080208284 A1).
	Regarding claims 6 and 19, Machado in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Machado does not teach where the sensing 
	Rezai teaches where the sensing system/ data acquisition communicates with the stimulation system and processor through wireless communication [0044].
	It would be obvious to one of ordinary skill in the art to have modified the system of Machado to use wireless communications because this modification comprises the use of a known technique (wireless communication for a stimulator) to improve similar devices (neurostimulators) in the same way (stimulator will not need a physical connection).
	Regarding claims 7 and 20, Machado in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Machado does not teach wherein a pulse generator/stimulus generator that delivers stimulation via an electrode based on a signal received from a controller.
	 Rezai teaches a pulse generator/stimulus generator that delivers stimulation via an electrode based on a signal received from a controller [0053].
	It would be obvious to one of ordinary skill in the art to have modified the system of Machado to use a stimulus generator to the electrode because this modification comprises the use of a known technique (pulse generator for exciting a stimulator) to improve similar devices (neurostimulators) in the same way (pulse generator will create the pulse chain for stimulation).
	Regarding claims 10 and 21, Machado in view of Menon teaches a neurostimulation system substantially as claimed for the system of claims 1 and 11. Machado does not teach a system that senses physiologic feedback such as limb movement or muscle electrical activity and the controller may use this feedback signal to initiate and adjust the neural stimulation delivered by the electrode.  

	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the neurostimulation system of Machado with the feedback mechanism of Rezai because “feedback 22 provides information about the stimulus being applied to the electrode and/or about a characteristic of the electrode(s)” [0040]. Further this modification comprises the use of a known technique (stimulation feedback from a limb) to similar devices (neurostimulators) to yield predictable results (Machado’s stimulator may have greater control in regards to ascertaining the results of stimulation from the feedback location).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 February 2022